      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


JULIO B. LEIVA,                      )
          Plaintiff,                 )
                                     )   Civ. Action No. 20-11367-PBS
          v.                         )
                                     )
DOUGLAS W. DEMOURA, et al.,          )
          Defendants.                )

                         MEMORANDUM AND ORDER

                             May 10, 2021

SARIS, D.J.

     Plaintiff Julio B. Leiva, a Massachusetts state prisoner,

brings this civil rights action alleging that the correctional

defendants violated his rights under the Religious Land Use and

Institutionalized Persons Act and the First, Eighth and

Fourteenth Amendments.     The defendants move to dismiss or stay

this litigation pursuant to Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800, 817 (1976).

      For the reasons stated below, the Court DENIES plaintiff’s

motion for magistrate, DENIES defendants’ motion to strike,

DENIES defendants’ motion for hearing, DENIES the defendants’

motion to dismiss and STAYS the proceeding pending the outcome

of the parallel state court action.

                               BACKGROUND

     On July 20, 2020, Julio B. Leiva, now in custody at MCI

Shirley, filed the instant complaint (“Leiva Federal Complaint”)
      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 2 of 11



on the preprinted Pro Se 1 form provided by the Administrative

Office of the United States Courts.       Dkt. 1.   Named as

defendants are the Department of Correction, the Superintendent

of MCI Cedar Junction, the Food Services Director at MCI Cedar

Junction, a Lieutenant at MCI Cedar Junction, and the former

Superintendent of the Souza Baranowski Correctional Center.            Id.

at 1 (caption), ¶ I (the parties to the complaint).         Leiva

checked the box indicating “federal question” jurisdiction and

alleges that defendants violated his rights under 42 U.S.C. §

1983, the Religious Land Use and Institutionalized Persons Act,

and the First, Eighth and Fourteenth Amendments.         Id. at ¶ II(A)

(if the basis for jurisdiction is a federal question).          Leiva

seeks equitable and monetary relief. Id. at ¶ IV (relief).

     In the statement of claim, Leiva states that “[t]his

complaint is to redress the deprivation under color of law, for

willfully, intentionally and unconstitutionally interfering,

blocking plaintiff’s 1st and 8th Amendment right to freedom of

religion, to petition the government and to be free from cruel

and unusual punishment due to the defendants placing undue

burdens on plaintiff’s religious exercise, denying grievance

process and contact with embassy, and subjecting to corporal

punishments, using kosher diet to deny food, denying basis

medical[.] See Ex A verified complaint.”        Id. at ¶ III

(statement of claim).

                                    2
      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 3 of 11



     Attached to the complaint are several exhibits including a

copy of the complaint Leiva filed in Suffolk Superior Court,

Leiva v. DeMoura, et al., 1884CV03517 (filed Nov. 8, 2018).

Dkt. No. 1-3 (“Leiva Suffolk Complaint”).1

     A comparison of the Leiva Federal Complaint with the Leiva

State Complaint reveals that both actions raise identical

claims.   Each defendant named in the instant action is also

named as a defendant in the state court action.         The state court

action includes the following two defendants who are not named

as defendants in the instant action: (1) Patrice Holloman,

Director of Treatment at MCI Cedar Junction and (2) Thomas A.

Turco, III, the former Commissioner of Correction.

     On December 30, 2020, Defendants filed a motion seeking to

dismiss or stay this action.      Dkt. 16.   In their memorandum in

support of their motion to dismiss, the Defendants assert that

all of Leiva’s claims against them should be dismissed under the

Colorado River abstention doctrine, or in the alternative stayed

pending the outcome of the state court action.         Dkt. 17.

     On January 25, 2021, Defendants filed a notice that the

state court action remains pending in the Suffolk Superior


1 The Court takes judicial notice of Leiva’s pending state court
action. “It is well-accepted that federal courts may take
judicial notice of proceedings in other courts of those
proceedings have relevance to the matters at hand.” Rodi v. New
Eng. Sch. of Law, 389 F.3d 5, 19 (1st Cir. 2004) (quoting
Kowalski v. Gagne, 914 F.2d 299, 305 (1st Cir.1990)).
                                    3
         Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 4 of 11



Court.     Dkt. 18.    Attached to the notice is a copy of a

Memorandum of Decision and Order issued by the state court on

January 7, 2021, allowing in part and denying in part

Defendants’ motions to dismiss.            Id. at p. 1.   Leiva filed an

unsuccessful motion in state court seeking to remove the state

court action to federal court.         Dkt. 17 at 10.

      On February 16, 2021, Leiva filed in the instant action a

Motion for Magistrate in Pre-Trial Management with supporting

memorandum.      Dkt. Nos. 20 – 21.        He also filed an untimely

opposition to Defendants’ motion to dismiss contending that the

state court cannot protect his constitutional rights. Dkt. No.

19.

      Defendants request a hearing and move to strike Leiva’s

opposition as untimely, and nonresponsive.           Dkt. Nos. 22, 23.

                             STANDARD OF REVIEW

      The Colorado River abstention doctrine “allows federal

courts in limited instances to stay or dismiss proceedings that

overlap with concurrent litigation in state court.” Jiménez v.

Rodríguez–Pagán, 597 F.3d 18, 21 (1st Cir. 2010) (citing Colo.

River Water Conserv. Dist. v. United States, 424 U.S. 800

(1976)).     Where, as here, a parallel state proceeding is

pending, the relevant factors that the federal court may

consider in determining whether to abstain, include, but are not

limited to: “(1) whether either court has assumed jurisdiction

                                       4
      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 5 of 11



over a res; (2) the [geographical] inconvenience of the federal

forum; (3) the desirability of avoiding piecemeal litigation;

(4) the order in which the forums obtained jurisdiction; (5)

whether state or federal law controls; (6) the adequacy of the

state forum to protect the parties’ interests; (7) the vexatious

or contrived nature of the federal claim; and (8) respect for

the principles underlying removal jurisdiction.”         Jiménez, 597

F.3d at 27–28 (citation omitted).

     “[F]ederal courts must abide by their ‘virtually unflagging

obligation’ to exercise their lawful jurisdiction and resolve

the matters properly before them.”       Nazario-Lugo v. Caribevision

Holdings, Inc., 670 F.3d 109, 114 (1st Cir. 2012) (citation

omitted).   “This duty, however, is not absolute, and departure

from it is permitted ‘in otherwise exceptional circumstances,

where denying a federal forum would clearly serve an important

countervailing interest.’”     Id. at 114-15 (quoting Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 716 (1996).

     Dismissal under Colorado River abstention doctrine “is to

be used sparingly and approached with great caution.”          Id. at

115 (citations omitted).     Indeed, “[t]he crux of the Colorado

River doctrine is the presence of ‘exceptional’ circumstances

displaying ‘the clearest of justifications’ for federal

deference to the local forum in the interest of ‘wise judicial

administration, giving regard to conservation of judicial

                                    5
      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 6 of 11



resources and comprehensive disposition of litigation.’” Id.

(quoting Colo. River, 424 U.S. at 817–19).

     “The decision whether to dismiss a federal action because

of parallel state-court litigation does not rest on a mechanical

checklist, but on a careful balancing of the important factors

as they apply in a given case, with the balance heavily weighted

in favor of the exercise of jurisdiction.”        Moses H. Cone Meml.

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983).          “When a

district court decides to dismiss or stay under Colorado River,

it presumably concludes that the parallel state-court litigation

will be an adequate vehicle for the complete and prompt

resolution of the issues between the parties.”         Id. at 28.

                               DISCUSSION

     With the above standards in mind, and construing the pro se

pleadings liberally, see Rodi, 389 F.3d at 13, the Court

proceeds to weigh the relevant factors.

     A.   Analysis of Relevant Factors

     1. Jurisdiction over a Res

     The first factor, the assumption of jurisdiction over a

res, is inapplicable here because property is not a subject of

the litigation.

     2.   Geographical Convenience

     Both the state and federal cases are in Boston,

Massachusetts.    There is no indication in the complaint that the

                                    6
         Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 7 of 11



federal forum is any more convenient to the parties than the

state forum.      This factor, therefore, has no impact on the

court’s analysis.

        3.     Desirability of Avoiding Piecemeal Litigation

        The next factor at issue in the abstention analysis is

whether abstention would assist in the avoidance of piecemeal

litigation.      Colo. River, 424 U.S. at 819.

        “‘[C]oncerns about piecemeal litigation ... focus on the

implications and practical effects of litigating suits deriv[ed]

from the same transaction in two separate fora, and weigh in

favor of dismissal only if there is some exceptional basis for

dismissing one action in favor of the other.’”            Jiménez, 597

F.3d at 29 (citation omitted).         “[T]he district court must look

beyond the routine inefficiency that is the inevitable result of

parallel proceedings to determine whether there is some

exceptional basis for requiring the case to proceed entirely in

the Commonwealth court.”        Villa Marina Yacht Sales, Inc. v.

Hatteras Yachts, 947 F.2d 529, 535 (1st Cir. 1991).

        Here, the claims in both actions arise out of the same

factual nucleus and involve the same legal issues.            The state

court action is pending and has proceeded further than this

case.        Any rulings in this court would necessarily create a

strong likelihood of inconsistent rulings.           To avoid the risk of



                                       7
      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 8 of 11



potentially inconsistent rulings on identical issues, this

factor favors abstention.

      4.     Order in Which the Forums Obtained Jurisdiction

     The state court action was filed in November 2018, more

than a year and a half before this action.        The state court has

already ruled on dispositive motions affecting the parties to

that case.    Here, the instant action has not progressed beyond a

motion to dismiss, and therefore, this factor favors abstention.

Jiménez, 597 F.3d at 31 (“absence of any federal proceedings

beyond a motion to dismiss favors the surrender of

jurisdiction”) (citing Colorado River Water Conservation Dist.,

424 U.S. at 820); Villa Marina Yacht Sales, Inc. v. Hatteras

Yachts (Villa Marina II), 947 F.2d 529, 535 (1st Cir.1991)

(holding that state case was further advanced because of

development of record for preliminary injunction hearing).

     5. Whether State or Federal Law Controls

     Plaintiff’s claims in both cases arise under both state and

federal law.    “[T]he presence of federal–law issues must always

be a major consideration weighing against” abstention.          Moses H.

Cone, 460 U.S. at 26.    “[A]s between state and federal courts,

the rule is that ‘the pendency of an action in the state court

is no bar to proceedings concerning the same matter in the

Federal court’” because of “the virtually unflagging obligation

of the federal courts to exercise the jurisdiction given them.”

                                    8
      Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 9 of 11



Colo. River, 424 U.S. at 817 (quoting McClellan v. Carland, 217

U.S. 268, 282 (1910)).

     This factor weighs somewhat against abstention due to the

federal statutory and constitutional claims, but due to the fact

that the state court has jurisdiction over the federal claims,

this factor is not of substantial weight.

     6.    Adequacy of State Forum

     In his one-page opposition to Defendants’ motion to

dismiss, Leiva contends that “the state court’s application of

Federal law and standards is lacking.”       Dkt. No. 19.     However,

there are no factual allegations that the state court will not

adequately protect the interests of the parties.          The

Massachusetts court is an adequate forum for resolving the

issues raised in this lawsuit.      Therefore, this factor is

neutral.

     7.    Vexatious or contrived nature of the federal claim

     The instant action was filed after the state court action,

however, there is no evidence that it was filed for a vexatious

purpose.

     8.    Respect for the principles underlying removal

     This factor is not applicable to this case.

     B.    Conclusion

     Here the balance of factors mandates abstention.           Only the

fifth factor (whether state or federal law controls) weighs

                                    9
     Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 10 of 11



against abstention.    Most of the factors are either neutral or

weigh in favor of exceptional circumstances that favor

abstention.   Given this assessment of the abstention factors,

this case presents a situation in which abstention is

appropriate to allow the state court to continue to resolve the

parallel lawsuit.

     The Supreme Court has not decided “whether a dismissal or a

stay should ordinarily be the preferred course of action when a

district court properly finds that Colorado River counsels in

favor of deferring to a parallel state-court suit.”         Moses H.

Cone, 460 U.S. at 28 (footnote omitted).       “In this Circuit,

Colorado River abstention has historically resulted in a stay”

instead of outright dismissal because the First Circuit “see[s]

no harm to judicial economy in going [this] more cautious

route.”   Jiménez, 597 F.3d at 31 (citation omitted).        The Court

finds that the Defendants have presented no exceptional

circumstance that would warrant dismissal in lieu of a stay.

                                 ORDER

     For the reasons stated above, plaintiff’s motion for

magistrate (Dkt. 20) is DENIED, defendants’ motion to strike

(Dkt. No. 22) is DENIED; defendants’ motion for hearing (Dkt.

No. 23) is DENIED; defendants’ motion to dismiss (Dkt. 16) is

DENIED and the proceedings are STAYED pending the outcome of the

parallel state court action.

                                   10
     Case 1:20-cv-11367-PBS Document 29 Filed 05/10/21 Page 11 of 11



     The Defendants shall file, six months from the date of this

Memorandum and Order, and six months thereafter, a status report

advising this Court of the status of the proceedings in the

state court.

SO ORDERED.
                                  /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 UNITED STATES DISTRICT JUDGE




                                   11
